                   Case 1:18-cr-00488-LTS Document 82
                                                   81 Filed 07/01/20 Page 1 of 1
                                                   U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007

                                                           July 1, 2020

      VIA ECF

      The Honorable Laura Taylor Swain
      United States District Judge
      Southern District of New York                            MEMO ENDORSED
      500 Pearl Street
      New York, New York 10007

           Re: United States v. Jesse Rodriguez, 18 Cr. 488

      Dear Judge Swain:

              The Government writes to respectfully request that the Court reschedule the parties’
      upcoming status conference, currently scheduled for June 13, 2020. As discussed at the last
      conference, and in prior filings, defense counsel is continuing to evaluate the defendant’s
      competency, and has not yet concluded this inquiry. See Def. Ltr., ECF No. 77. Accordingly, the
      parties have no additional applications to make, or updates to provide to the Court. In light of the
      foregoing, a rescheduled conference date would provide the parties additional time to discuss these
      and other issues, and return to the Court with a proposal for subsequent proceedings in this matter.
      The Government has conferred with defense counsel, who requests a 60-day adjournment of the
      upcoming conference.

              The Government further requests that time be excluded under the Speedy Trial Act through
      the date of the next conference. Exclusion of time under the Speedy Trial Act will provide the
      parties sufficient time to contemplate a competency hearing, pre-trial motions, or a potential pre-
      trial disposition; therefore, the “ends of justice served by the granting of such continuance
      outweigh the best interests of the public and the defendant in a speedy trial.” 18 U.S.C. §
      3161(7)(A). Defense counsel consents to the exclusion of time.
THE APPLICATION IS GRANTED. THE CONFERENCE IS       Respectfully submitted,
ADJOURNED TO 9/24/2020 AT 10:00 A.M. THE
COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A)
THAT THE ENDS OF JUSTICE SERVED BY AN               GEOFFREY S. BERMAN
EXCLUSION OF THE TIME FROM TODAY’S DATE             United States Attorney
THROUGH 9/24/2020 OUTWEIGH THE BEST INTERESTS
OF THE PUBLIC AND THE DEFENDANT(S) IN A
SPEEDY TRIAL FOR THE REASONS STATED ABOVE. by:      _________________________________
DE# 81 RESOLVED.                                    Sarah Mortazavi
                                                    Assistant United States Attorney
SO ORDERED.
DATED: 7/1/2020                                     (212) 637-2520
/s/ Laura Taylor Swain, USDJ

        cc: Clay Kaminsky, Esq. (via ECF)
